The Court
(nem. con.) refused to give the instruction; considering the averment in the declaration as immaterial in an action against the maker.
The counsel for the defendant, prayed the Court, in substance, to instruct the jury, that if the defendant, or Mr. Hoffman, his partner, tjad paid and taken up the lent note, the plaintiffs could not recover upon the guaranty note. And the plaintiffs prayed the Court,' in substance, to instruct the jury that, if the lent note was taken up, in whole, or in part, with funds furnished by the lenders, the plaintiffs are entitled to recover upon the guaranty note, to the extent of the funds thus furnished by them. Both of which instructions the Court in effect gave.
Verdict for the plaintiffs, $2,135.68 and interest from the 31st of May, 1825.
Five bills of exceptions were taken; but no writ of error was issued.